Argued October 23, 1925.
This is an action by a real estate broker to recover commissions upon a sale of real estate for the defendant, alleged to have been effected by the plaintiff. The question at issue, under the pleadings, was whether the services of the plaintiff were the effective cause of the sale. The testimony was conflicting. The judge submitted the question of fact to the jury with the instruction, in substance, that in order to entitle the plaintiff to recover he must show that his services were "the direct, immediate and efficient cause of this sale." The defendant took no exception to the charge, nor is any one of the assignments of error based upon an exception taken in the court below. We have, however, examined the brief of the appellant and the record, as printed, and find in such record no fundamental error which would warrant us in reversing the judgment in the absence of a well founded assignment of error. The assignments of error are all dismissed.
The judgment is affirmed. *Page 499